

115 HRES 435 IH: Recognizing the millions of youth in this Nation benefitting from youth sports and the parents, volunteers, and local and national organizations that make youth sports in this country possible, and for other purposes.
U.S. House of Representatives
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 435IN THE HOUSE OF REPRESENTATIVESJuly 11, 2017Mr. Kind (for himself, Mr. Kildee, Mr. Meehan, Mrs. Bustos, Mr. Pascrell, Mr. Jordan, Mr. Takano, Ms. Norton, Ms. Bordallo, and Mr. Langevin) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the millions of youth in this Nation benefitting from youth sports and the parents,
			 volunteers, and local and national organizations that make youth sports in
			 this country possible, and for other purposes.
	
 Whereas July 16–22 is National Youth Sports Week, during which we celebrate youth sports participation and all of the benefits youth derive from engaging in sports;
 Whereas youth sports plays an important role as the conduit through which children learn important life lessons, values, compassion, and good ethics, and it is that relationship between sports skills and life skills that provides our young athletes with the fundamentals they need to succeed both on and off the playing field;
 Whereas a primary goal in youth sports is to encourage active participation by all youth in healthy physical activities according to their age, interests, and abilities;
 Whereas the National Council of Youth Sports, the go-to resource for youth sports safety and programs, reports that there are more than 60,000,000 registered participants in organized amateur youth sports programs;
 Whereas youth sports offer a multitude of positive benefits to participants that extend far beyond the playing field, such as benefits to—
 (1)academic performance, including increased school attendance, and lower school dropout rates and higher graduation rates from high school, with higher grade-point averages;
 (2)health and physical behaviors, including improved health factors and prevention of obesity, chronic diseases, and other health problems;
 (3)social well-being, including good character development and exposure to positive role models; and (4)psychological health, including lower instances of substance abuse, less misconduct, high self-esteem, and being less aggressive than their peers;
 Whereas sporting activities that lower barriers to participation for youth with disabilities foster an inclusive environment for all children to develop confidence and a higher level of fitness;
 Whereas during National Youth Sports Week, thousands of youth sports coaches, athletic directors, recreation directors, association members, sponsors, young athletes, and parents across the country will show their support of youth sports and Physical activity, Living healthy, Access, Youth development, and Safety (P.L.A.Y.S.); and
 Whereas National Youth Sports Week highlights the efforts toward— (1)physical activity promoted among all segments of our society;
 (2)fostering living healthy; (3)making accessing physical activities easier by removing barriers and creating opportunities for underserved populations;
 (4)encouraging youth development activities and outcomes; and (5)improving safety of participating in physical activities:
 Now, therefore, be it  That House of Representatives—
 (1)during National Youth Sports Week, recognizes the millions of youth in this Nation benefitting from youth sports and the parents, volunteers, and local and national organizations, such as the National Council of Youth Sports, that make youth sports in this country possible; and
 (2)recognizes the efforts to improve youth sports through promotion of Physical activity, Living healthy, Accessibility, Youth development, and Safety (P.L.A.Y.S.).
			